Woods, C. J.,
delivered the opinion of the court.
The motion in arrest of judgment was properly overruled. The verbal criticism of counsel is ingenious and interesting, in its philological aspect. But it is a legal anachronism to now plead to the sufficiency of an indictment that it charges a defendant with shooting on a highway, when the statute denounces shooting in the highway. The prepositions are interchangeable in this connection, just as they are in prosecutions for racing on the highway. In this sense what occurs on the highway must be held to occur in it also. The administration of the criminal law declines such subtle distinctions in definitions.
The case must be reversed, however, because of the error of the court below in granting the one charge asked by the state. The appellant was the only witness offered by the defense, and this one charge is clearly obnoxious to the condemnation pronounced in Buckley v. The State, 62 Miss. 705. The only safety of the defendant lay in his own testimony, and, as was said with great force in the case just referred to, “he had the right to submit his testimony to the jury to be judged of by it, uninfluenced by any suggestions of its probable falsity, or an authorization to the jury to throw it aside as unworthy of belief because of the strong temptation of the defendant to swear falsely.”

Reversed and remanded.